Appeal from two orders of the Supreme Court, Special Term, entered in Sullivan county clerk’s office, granting defendants’ motion to dismiss the complaint on the ground that it fails to state facts sufficient to constitute a cause of action, and from two judgments entered thereon dismissing the complaint, with costs. The parties entered into an agreement embracing the formation of a corporation and the lease by the defendant, Winco Estates, Inc., to the new corporation of certain real and personal property for the term of five years. A certificate of incorporation for the new corporation was filed with the Secretary of State, and the individuals who were to form such corporation entered upon possession of the premises and are occupying them. The complaint alleges breaches of the agreement in various respects and a conspiracy by defendants to bring about extinguishment of the lessee’s rights and eviction from the premises through fraud in the giving of a fictitious mortgage, which is threatened to be foreclosed, the purposeful failure to pay taxes, and by other means. Judgments and orders reversed, on the law, with costs, and motion denied, with ten dollars costs. Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ., concur.